EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ralph Fischer on January 8, 2021.
The application has been amended as follows: 
Claim 3 is changed to: 
An electronic device comprising: 
a processor connected to non-transitory memory;
a housing, the processor and the memory within the housing:
a representation of a patient head defined on the housing with a centerline extending from a first side of the representation of the patient head to a second side of the representation of the patient head, the representation of the patient head also having a third side between the first side and the second side and a fourth side between the first side and the second side, the fourth side being opposite the third side;
a plurality of first light emitting devices (LEDs) positioned on the housing inside the representation of the patient head, the first LEDs between the third side of the representation and the centerline;
a plurality of second LEDs positioned on the housing inside the representation of the patient head, the second LEDs between the fourth side of the representation and the centerline;

the processor configured to:
illuminate each of the first LEDs in a first color when a first signal generated based on the first biosignals associated with that first LED is at a first pre-selected threshold, in a second color when the first biosignal is below the first pre-selected threshold and above a second pre-selected threshold, and in a third color when the first signal is below the second pre-selected threshold indicating adjustment of the position of the corresponding first electrode is needed; and
illuminate each of the second LEDs in the first color when a second signal generated based on the second biosignals associated with that second LED is at the first, pre-selected threshold, in the second color when the second signal is below the first pre-selected threshold and above the second pre-selected threshold, and in the third color when the second signal is below the second pre-selected threshold indicating adjustment of the position of the corresponding second electrode is needed; 
wherein:

the second pre-selected threshold is defined to indicate the electrical conductivity connection that is unacceptable for measuring the second biosignals of the patient; and
wherein the first color differs from the second color and the first color differs from the third color and the second color differs from the third color.
Claim 4 is cancelled
Claim 8 is changed to: 
An electronic device comprising:
a processor connected to non-transitory memory; 
a housing, the processor and the memory within the housing;
a representation of a patient head defined on the housing with a centerline extending from a first side of the representation of the patient head to a second side of the representation of the patient head, the representation of the patient head also having a third side between the first side and the second side and a fourth side between the first side and the second side, the fourth side being opposite the third side;
a plurality of first light emitting devices (LEDs) positioned on the housing inside the representation of the patient head, the first LEDs between the third side of the representation and the centerline;
a plurality of second LEDs positioned on the housing inside the representation of the patient head, the second LEDs between the fourth side of the representation and the centerline;
wherein each of the first LEDs is associated with a respective electrode of a first set of electrodes that are connectable to the electronic device and each of the second LEDs is associated 
an electrode positioning indication map positioned on the housing that includes a first line intersected by a second line positioned on the housing to define a plurality of quadrants between the first line and the second line; 
a plurality of third LEDs and a plurality of fourth LEDs are positioned on the housing on and along the first line and the second line, respectively, wherein the third LEDs and fourth LEDs are associated with the first electrodes and the second electrodes that are communicatively connectable to the electronic device; and 
the processor configured to:
illuminate each of the first LEDs in a first color when a first signal generated based on the first biosignals of the respective first LED is at a first pre-selected threshold; and
illuminate each of the second LEDs in the first color when a second signal generated based on the second biosignals of the respective second LED is at the first pre-selected threshold; 
illuminate at least one of the third and at least one of the fourth LEDs to indicate direction of positional adjustment of the first and second electrodes based upon data generated from the first signals and/or the second signals.
Claim 9 is changed to: 
The device of claim 8, wherein the first electrodes and the second electrodes are attached to a headgear and the direction of positional adjustment indicated by illumination of the at least one of the third LEDs and the at least one of the fourth LEDs indicates a direction at which the headgear is to be adjusted to position the first electrodes and the second electrodes for measuring the first and second biosignals from a head of the patient.
Claim 11 is changed to: 
The device of claim 10, wherein the display is configured to illuminate at least one indicia on and along the first line of the electrode positioning map and at least one indicia on and along the second line of the electrode positioning map to indicate a direction of positional adjustment of the first electrodes and the second electrodes based on data that is generated based on the first, biosignals and the second biosignals that the device receives from the first and second electrodes, the first and second electrodes being communicatively connectable to the device.
Claim 12 is changed to: 
The device of claim 10, comprising:
a headgear having an array of electrodes communicatively connectable to the processor, the array of electrodes including the first electrodes and the second electrodes; and
wherein the display is configured to illuminate at least, one indicia on and along the first line of the electrode positioning map and at least one indicia on and along the second line of the electrode positioning map to indicate a direction of positional adjustment for the first and second electrodes that are communicatively connectable to the electronic device based on data that is generated based on the first biosignals and the second biosignals that is received from the first and second electrodes.
Claim 14 is changed to: 
An electronic device comprising: 
a processor connected to non-transitory memory; 
a housing, the processor and the memory within the housing; 
a display connected to the housing the display configured to illustrate a visible representation of a patient head with a centerline extending from a first side of the representation of the patient head to a second side of the representation of the patient head, the representation of the patient head also having a third side between the first side and the second side and a fourth side between the first side and the second side, the fourth side being opposite the third side; 
the display configured to illustrate visible first indicia inside the representation of the patient head between the third side of the representation and the centerline;
the display configured to illustrate visible second indicia inside the representation of the patient head the second visible indicia between the fourth side of the representation and the centerline; 
the display configured such that each of the visible first indicia is associated with a respective electrode of a first set of electrodes that are connectable to the electronic device and each of the visible second indicia is associated with a respective electrode of a second set of electrodes connectable to the electronic device, each of the first electrodes configured to measure first biosignals of a patient's response to induced voltage to be transmitted to the patient, the first biosignals being detectable by the first electrodes via an electrically conductive connection between the first electrodes and a body of the patient, each of the second electrodes configured to measure second biosignals of the patient's response to the induced voltage to be transmitted to the 
wherein the processor is configured such that the display is configured to:
illuminate each of the visible first indicia in a first color when a first signal generated based on the first biosignals associated with that first indicia is at a first pre-selected threshold;
illuminate each of the visible second indicia in the first color when a second signal generated based on the second biosignals associated with that second indicia is at the first pre-selected threshold; 
illuminate each of the visible first indicia in a second color when the first signal is below the first pre-selected threshold and above a second pre-selected threshold; and 
illuminate each of the visible second indicia in the second color when the second signal is below the first pre-selected threshold and above the second pre-selected threshold; 
illuminate each of the visible first indicia in a third color when the first signal is below the second pre-selected threshold indicating adjustment of the position of the corresponding first electrode is needed;
illuminate each of the visible second indicia in the third color when the second signal is below the second pre-selected threshold indicating adjustment of the position of the corresponding second electrode is needed;
wherein the first color differs from the second color and the first color differs from the third color and the second color differs from the third color; and 
the first pre-selected threshold is defined to indicate an electrical conductivity connection acceptable for measuring the first biosignals of the patient; the second pre-selected threshold is 
Claim 25 is changed to: 
A method of indicating positional adjustment for headgear attached to an array of electrodes, the method comprising: 
communicatively connecting an electronic device to an array of electrodes attached to headgear, the array of electrodes comprising a set of first electrodes and a set of second electrodes, visible first indicia associated with a respective electrode of the set of first electrodes and visible second indicia associated with a respective electrode of the set of second electrodes, each of the first electrodes configured to measure first biosignals of a patient's response to induced voltage to be transmitted to the patient, the first biosignals being detectable by the first electrodes via an electrically conductive connection between the first electrodes and a body of the patient, each of the second electrodes configured to measure second biosignals of the patient's response to the induced voltage to be transmitted to the patient, the second biosignals being detectable by the second electrodes via an electrically conductive connection between the second electrodes and the body of the patient;
displaying a visible representation of a patient head defined on the housing with a centerline extending from a first side of the representation of the patient head to a second side of the representation of the patient head, the representation of the patient head also having a third side between the first side and the second side and a fourth side between the first side and the second side, the fourth side being opposite the third side; 
displaying an electrode positioning indication map positioned on a housing that includes a first line intersected by a second line positioned on the housing to define a plurality of quadrants 
illuminating each of the visible first indicia in a first color when a first signal generated based on the first biosignals associated with that first indicia is at a first pre-selected threshold;
illuminating each of the visible second indicia in the first color when a second signal generated based on the second biosignals associated with that second indicia is at the first pre-selected threshold; and
illuminating at least one of the positional indicia along the first line of the electrode positioning map and at least one of positional indicia along the second line of the electrode positioning map to indicate direction of positional adjustment of the first and second electrodes based upon data generated from the first signals and/or the second signals.
Claim 26 is changed to: 
The method of claim 25, comprising: 
adjusting the headgear in the direction of positional adjustment indicated by the illumination of the at least one positional indicia along the first line of the electrode positioning map and the illumination of the at least one positional indicia along the second line of the electrode positioning map.
Claim 27 is changed to: 
The method of claim 26, comprising: 

Claim 28 is changed to: 
The method of claim 27, wherein the first pre-selected threshold indicates sufficient connection to the head of the patient to facilitate testing of the patient via use of the headgear for collection of the first and second biosignals from the head of the patient.
Claim 29 is cancelled.
Reasons for Allowance
Claims 3, 5-12, 14, and 25-28 are allowed. 
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Jordan and Gunasekar et al., (US 20180153470; hereinafter Gunasekar) were found to be pertinent to the claimed invention. In view of Applicant’s amendments and arguments filed December 15, 2020, it is Examiner’s position that Jordan and Gunasekar fail to disclose, teach, or suggest the claimed invention. 
Specifically, Jordan discloses (Figures 1-20) an electronic device (1) comprising: a processor (214) connected to non-transitory memory ([0129]-[0132]); a housing (100), the processor (214) and the memory within the housing ([0093]-[0097], [0115]-[0116]); a representation of a patient head defined on the housing (100) with a centerline extending from a first side (top) of the representation of the patient head to a second side (bottom) of the representation of the patient head, the representation of the patient head also having a third side (left) between the first side and the second side and a fourth side (right) between the first side and the second side, the fourth side being opposite the third side; a plurality of first light emitting 
Jordan fails to disclose a second pre-selected threshold and a process for indicating positional adjustment for electrodes. Gunasekar teaches LEDs to direct positioning of EEG electrodes for proper 10/20 configuration. However, these LEDs are positioned directly on headgear and it is also unclear how these LEDs would be incorporated into the LEDs disclosed by Jordan since the LEDs taught by Jordan represent electrodes while the LEDs taught by Gunasekar are adjacent to the EEG electrodes. Therefore, claims 3, 8, 14, and 25 are allowable. Claims 5-7, 9-12, and 26-28 are allowable as being dependent on allowed independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794